It	is	my	great honor and pleasure to
congratulate Mr. Ganev of Bulgaria on his election to the presidency of the General Assembly at its forty-seventh session. His election to this important office coincides with a critical juncture in the history of the United Nations when the world is taking a turn towards a new era in international relations, and I wish him success.
I should also like to take this opportunity to extend my delegation's deep appreciation to his predecessor. Ambassador Samir Shihabi of Saudi Arabia, who demonstrated outstanding skills of diplomacy and dedication during his term of office.
It is also my pleasure to pay tribute to the Secretary-General Mr. Boutros Boutros-Ghali for the leadership and vision he has brought to the Organization at a time of crucial change.
Since we met last year, 13 new Member States have taken their seats in our midst. I should like to extend a warm welcome to Armenia, Azerbaijan, Bosnia and Herzegovina, Croatia, Georgia, Kazakhstan, Kyrgyzstan, the Republic of Moldova, San Marino, Slovenia, Tajikistan, Turkmenistan and Uzbekistan. I am confident that our Organization, which has always striven for universality, will greatly benefit from their participation in the work of the United Nations.
He face a time of challenge and opportunity. The impasse that characterized international affairs for more than four decades through super-Power confrontation has ended, giving way to a new era of international cooperation. He dare to hope that the noble aspirations envisioned in the Charter of the United Nations may be within reach. Yet the way ahead is not without obstacles. New conflicts motivated by ultra-nationalism, ethnicism and even religious intolerance confront us daily.
In these turbulent times the United Nations must play an active and constructive role in soothing the fears and anxieties of its Member States.
In order to do so, the United Nations will need the full support and cooperation of all Members at the highest level, both large and small. The United Nations must be provided with the requisite support and resources needed to address the vital tasks that lie ahead. Never has the need for a strong and vibrant United Nations been greater, when we are on the threshold of a new century, a new awakening.
He believe that the concepts put forward by the Secretary-General in his report, "An Agenda for Peace", deserve serious consideration. The need for both peace-keeping and peacemaking efforts with greater emphasis on the use of preventive diplomacy and post-conflict peace-building measures has never been more urgent. None of these indeed is a mutually exclusive concept, but they are closely interrelated and need to be implemented in a comprehensive manner. Too often, a conflict is allowed to rage on for too long, before the international community is convinced to act firmly, and too often this may be too late.
Maldives is aware of the increasing financial pressure placed on the Organization as it is called upon to play an ever greater role in both conflict prevention and conflict resolution. It is imperative that the membership of the United Nations be committed to supporting these activities not by mere rhetoric but in substance. However, it may be fair to say that the smaller and the economically weaker members of this community will not be able to share on an equal level the burdens of the rapidly expanding peace-keeping and peacemaking activities of the Organization.
Unchecked escalation of conflicts anywhere in the world affects all of us in varying degrees owing to the integrated nature of the global political economy. Yet we do not possess equal resources to address these problems. Perhaps it may be appropriate to consider directing a portion of the so-called peace dividend hoped for in the post-cold-war period towards United Nations peace-keeping and peacemaking efforts. That would ease the financial pressure being acutely felt by member nations, frequently unwitting victims of others' wars.
During the past year we have witnessed a number of dramatic developments in the international arena, which inspire both hope and despair.
The situation in the Middle East and the question of Palestine still remain to be solved. He are encouraged by the ongoing peace talks and commend all parties involved in the peace effort for their courage and fortitude in coming to the negotiating table. He feel that no permanent peace in the Middle East can ever be attained unless the inalienable rights of the Palestinian people are protected, the Arab lands occupied during the 1967 war are returned and the right of all States in the region to live in peace is guaranteed. In this respect we firmly believe that the guiding principles in any negotiated settlement should be United Nations Security Council resolutions 242 (1967) and 338 (1973).
My delegation supports the efforts of the Secretary-General to facilitate the establishment of a national government in Cambodia by the middle of nest year. The participation of all concerned is vital, and we encourage all parties fully to cooperate with the Secretary-General in the implementation of the peace settlement.
The progress that has been made in South Africa gives us reason for hope. However, we are disturbed by the repeated incidences of violence that have hindered the process of negotiations and disrupted efforts for dismantling apartheid and for the constitutional reforms that will ensure the rights of the black majority. We were heartened by the resumption of talks between the Government of South Africa and the African National Congress (ANC). We hope that the momentum will not be halted by a further outbreak of violence yet again.
Despite the liberation of Kuwait at the end of the Gulf War, the international community and the people of Kuwait continue to be haunted by the tragic consequences of the invasion and the brutal occupation of Kuwait by Iraq. Maldives believes in the inviolability of international borders between countries and in this respect fully supports Security Council resolution 773 (1992), which addresses the root causes of the conflict. We are deeply concerned about the fate of all Kuwaiti and third-country prisoners still being held in Iraq and hope for their early release and return to their homes and families. We consider this to be an issue of an urgent humanitarian
nature.
In my address to the Assembly last year, I cautioned that we should not allow our post-cold-war euphoria to blind us to the possibility of new threats which may endanger international peace and security, such as nascent belligerent nationalism, political hegemony, excessive protectionism and racism coming to the forefront once again.
It is with regret that I note that many of the fears that I had then are coming all too true today. The emergence of age-old rivalries based purely on ethnic differences and religious intolerance in the Republics of the former Yugoslavia have shocked and horrified the international community. The atrocities being committed against the people of Bosnia and Herzegovina in the name of "ethnic cleansing" defy description. The oppression of ethnic minorities, indiscriminate killings and illegal arrests of innocent civilians must cease immediately. The international community should commit itself fully to the task of restoring peace in that region so that its peoples may resume their lives in peace and harmony.
The world has seen remarkable progress in the realm of disarmament in recent years. Most noteworthy in this respect has been the agreement reached between the United States and the Russian Federation to reduce their nuclear arsenals by nearly 70 per cent. While we welcome that agreement, we should not be satisfied until the danger of nuclear proliferation is totally eliminated and the existing stockpiles are drastically reduced.
The international community may consider putting its foot down harder in regions where the possibility of nuclear proliferation and the use of nuclear arms exists. Such pressure should be extended sooner rather than later, as proven in the experiences of the recent Gulf crisis. But that approach should be considered an integral part of the process of global disarmament.
We have always supported the concept of establishing nuclear-weapon-free zones and zones of peace. However, such zones cannot be realized without the desire and commitment of the States of the respective regions. We feel that the convening of international conferences or broad-based meetings on the establishment of nuclear-weapon-free zones and zones of peace should be preceded by consultations and a degree of agreement amongst the States concerned.
Maldives considers that proposals for zones of peace and the establishment of nuclear-weapon-free zones should be re-addressed or revived in the context of the current and newly emerging international situation.
With regard to the proposals relevant to our own region, Maldives continues to support the establishment of a zone of peace in the Indian Ocean and the establishment of a nuclear-weapon-free zone in South Asia. However, it may now be time to reinvigorate the process through the application of new and fresh ideas. We believe that the current international climate may make nations receptive to many of the ideas that were formerly not acceptable when the world was held captive to bloc politics.
Maldives has always supported the prohibition and elimination of all forms of weapons of mass destruction, including nuclear, chemical and biological ones. We are happy to note that during the current session, a convention on the prohibition of chemical weapons is to be adopted. We fully support this convention and intend to become one of its first signatories.
While we are heartened at the progress being made in the field of disarmament, we have yet to see a very tangible return in the form of a peace dividend. The continuing economic deprivation in the developing countries poses a greater threat in many ways to the security of mankind than did the cold war. It is imperative that the developed countries direct their attention and resources to the assistance of the developing countries in their efforts to become more self-reliant.
The continuing and widening disparity between the developed and developing countries remains a matter of concern. It is futile to believe that the world may enjoy peace and progress while two thirds of humanity lives in utter deprivation. We call on the developed countries to liberalize their trade practices and expeditiously to conclude the Uruguay Round of multilateral trade negotiations. The inequities inherent in the international economic system must be remedied and the developing countries given a fair and just opportunity to improve the socio-economic well-being of their peoples.
This is the first opportunity the entire international community has had to comment jointly on the legacy of Rio. It is to be hoped that we all emerged from Rio imbued with a sense of commitment and the determination to implement the policies emanating from the United Nations Conference on Environment and Development. More than any other, my country is aware of the severe consequences inherent in ignoring the continuing degradation of the environment.
Maldives is proud to have been one of the initial signatories of both the Climate Change and Biodiversity Conventions and we shall very shortly ratify them. We urge all others to do the same in order that the provisions of the Conventions may be implemented.
One of the very important documents of the Rio Summit was Agenda 21.
This session of the General Assembly has been charged with the task of organizing and implementing certain decisions included in that Agenda. One of those is the establishment of a commission on sustainable development, which Maldives fully supports.
As a small island State with minimal resources that are inadequate to confront the monumental environmental challenges we face, Maldives eagerly anticipates the convening of the Conference on the Sustainable Development of Small Island States in 1993. We hope that all countries will participate in that conference to the fullest extent possible.
I should also like to recall at this juncture that during this session we are marking the second anniversary of another summit of equal importance the World Summit for Children. The Declaration endorsed by that Summit has now been signed by some 140 Heads of State or Government, and over 130 countries have prepared or are in the process of developing national programs of action to achieve the goals set out in the Declaration. It is now time for the implementation of these programs. Maldives has been working closely with the members of the South Asian Association for Regional Cooperation (SAARC) to execute the national programs of action adopted in the region.
We have just completed a ministerial conference on children, held in Colombo, where the Colombo Resolution on Children was adopted. It is our hope that the objectives set forth at the Summit for Children will also continue to be given the highest priority by all countries and that its noble aims will never be neglected.
Experience has proven that peace can never be achieved through force or a balance of military strength. We have laid to waste so much of our precious and irreplaceable resources. It is time we forged a new path for peace based on partnership and cooperation. That is what the United Nations has always striven for. We, for our part, renew our pledge of full support and commitment to the noble objectives and principles enshrined in the Charter.
As I stated at the beginning, this is a time of challenge and opportunity. Let us not walk away from these challenges. Let us face them with resolve and dedication. Our goals can be achieved only through political will. The world deserves no less. 



